UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-- x
UNITED STATES OF AMERICA : INDICTMENT
- V. =

JEFFREY HASTINGS,

 

Defendant.

COUNT_ONE
(Conspiracy to Commit Securities Fraud and to
Make False Filings with the SEC)
The Grand Jury charges:
Relevant Individuals and Entities
Ls At all times relevant to this Indictment, SAExploration
Holdings, Inc. (“SAEX” or the “Company”) was a publicly-traded
seismic data acquisition company headquartered in Houston, Texas.
SAEX’s securities traded under the symbol “SAEX” on the NASDAO.
SAEX provided land and marine-based seismic acquisition services
including program design, planning and permitting, camp services,
survey, drilling, recording and processing. Seismic data is used
by oil and gas companies to identify and analyze drilling prospects
and maximize successful drilling.
Bs At all times relevant to this Indictment until in or
about August 2016, JEFFREY HASTINGS, the defendant, was the

Executive Chairman of the Board of Directors of SAEX. At all times

relevant to this Indictment after in or about August 2016, until

Case 3:20-mj-00459-MMS Document 19-1 Filed 10/09/20 Page 1 of 17
his separation from the Company in or about August 2019, HASTINGS
served as both the Chairman of the Board of Directors and the Chief
Executive Officer (“CEO”) of SAEX.

cn At all times relevant to this Indictment until his
separation from the Company in or about August 2019, a co-
conspirator not named as a defendant herein (“CC-1”) was the Chief
Financial Officer (“CFO”) and the General Counsel (“GC”) of SAEX.

4. At all times relevant to this Indictment until in or
aber: August 2016, a co-conspirator not named as a defendant herein
(“CC-2”) was President and CEO of SAFX. At all times relevant to
this Indictment after in or about August 2016, until his separation
from the Company in or about December 2019, CC-2 was- the Chief
Operating Officer (“COO”) of SAEX.

5 At all times relevant to this Indictment until in or
about August 2016, a co-conspirator not named as a defendant herein
(“CC-3") was the Executive Vice President of Operations at SAEX.
At all times relevant to this Indictment after in or about August
2016, until his separation from the Company in or about September
2020, CC-3 was the Senior Vice President of Operations at SAEX.

6. At all times relevant to this Indictment, beginning in
or about May 2015, Alaskan Seismic Ventures, LLC (“ASV”) was a
seismic data library company incorporated in Alaska that purchased
seismic data from SAEX and licensed that data to third parties,

namely oil and gas companies.

Case 3:20-mj-00459-MMS._ Docunfent 19-1 Filed 10/09/20 ‘Page 2 of 17
Fs At all times relevant to this Indictment, beginning in
or about September 2015, Global Equipment Solutions (“Global
Equipment”) was a company incorporated in Delaware that
purportedly rented seismic acquisition equipment to SAEX. Global
Equipment was controlled by JEFFREY HASTINGS, the defendant, and

Cee Is
\

Public Company Reporting Requirements

8. At all times relevant to this Indictment, SAEX was
required to comply with the federal securities laws, which are
designed to ensure that a publicly traded company’s financial
information is accurately recorded and disclosed to the investing
public. Specifically, pursuant to the Securities Exchange Act of
1934 and the rules and regulations promulgated thereunder, SAEX
was required to: (a) file with the United States Securities and
Exchange Commission (the “SEC”) annual financial statements (on
SEC Form 10-K); and (b) file with the SEC quarterly financial
reports (on SEC Form 10-Q).

9. At all times relevant to this Indictment, from on or
about August 12, 2016, JEFFREY HASTINGS, the defendant, signed
SAEX’s quarterly and annual financial reports in his capacity as
SAEX's CEO. Additionally, SAEX filed with each of its quarterly
and annual Finemets’ reports certifications entitled

“Certification of Chief Executive Officer Pursuant to Section 302

; 3
Case 3:20-mj-00459-MMS Document 19-1 Filed 10/09/20 Page 3 of 17
of the Sarbanes-Oxley Act of 2002” (“Section 302 Certification” )
in which HASTINGS certified, in part:

a. “T have reviewed this [quarterly or annual] report

of SAExploration Holdings, Inc.;”

b. “Based on my knowledge, this report does not contain
any untrue statement of a material fact or omit to state a material
fact necessary to make the statements made, in light of the
circumstances under which such statements were made, not
ndueecedtlane with respect to the period covered by this report;” and

@. “Based on my ee the financial statements, and
other financial information included in this report, fairly)
present in all material respects the financial condition, results
of operations and cash flows of the registrant as of, and for, the
periods presented in this report[.]”

10. At all times relevant to this Indictment, from on or
about August 12, 2016, in conjunction with each of its quarterly
and annual financial reports, SAEX included a second set of
certifications entitled “Certification Pursuant to 18 U.S.C.
Section 1350 As Adopted Pursuant to Section 906 of the Sarbanes-
Oxley Act of 2002” (“Section 906 Certification”), in which JEFFREY
HASTINGS, the defendant, further certified, in part, that the
quarterly or annual financial report: ‘“[F]ully complies with the
requirements of Section 13(a) or 15(d) of the Securities Exchange

Act of 1934; and . . . the information contained in the Report

; 4
Case 3:20-mj-00459-MMS Document 19-1 Filed 10/09/20 Page 4 of 17
fairly presents, in all material respects, the financial condition
and result of operations of the Company.”

11. At all times relevant to this Indictment, among the most
critical financial metrics disclosed in SAEX’s public filings with
the SEC were SAEX’s quarterly and annual revenue.

Overview of the Schemes to Defraud

 

12. From at least in or about October 2015 through at least
in or about May 2019, JEFFREY HASTINGS, the defendant, together
with CC-1, CC-2, and CC-3, devised and carried out a scheme to
defraud SAEX, its shareholders, its bondholders, and the investing
public by (a) causing SAEX to make approximately $12 million in
payments to Global Equipment, a shell company secretly controlled
by HASTINGS and CC-1, based on fictitious purchase orders and
invoices for seismic equipment rentals; (b) routing approximately
$5.8 million of the money belonging to SAEX from Global Equipment
to ASV under fete guise of an equity investment for the purpose of
making potential lenders believe ASV had more funds than it did so
that ASV could borrow funds to pay outstanding receivables owed to
asi (c) engaging in what they termed “round-tripping” by routing
the approximately $5.8 million of SAEX funds through ASV back to
SAEX to pay outstanding receivables; (d) artificially and
materially inflating SAEX’s reported revenue by making it appear
that ASV was a significant source of independent revenue when, in

fact, and as hidden from investors, ASV was not independent of

. 5 .
Case 3:20-mj-00459-MMS Document 19-1 Filed 10/09/20 Page 5 of 17
SAEX and did not have adequate funds to pay SAEX for seismic data;
_and (e) secretly misappropriating more than $5 million of the funds
that SAEX transferred to Global Equipment in purported rental
payments. At no time were the unwarranted payments to Global
Equipment, the purported equity investment, the ‘“round-tripping,”"
or the misappropriation of funds disclosed to SAEX shareholders,

bondholders, or the investing public.

Impact of the Fraudulent Schemes

 

13. By virtue of the fraudulent schemes orchestrated by

 

 

 

JEFFREY HASTINGS, the defendant, along with CC-1, CC-2, and CC-3,
SAEX reported inflated revenue for 2015 and 2016:

Form 10-K Reported Actual Fraudulent Fraudulent
Reporting | Revenue from | Revenue from Revenue Revenue as %
Period Services Services in of Actual

Restated 10K Revenue
2015 $228,137,000 | $171,344,000 | $56,793,000 33.2%
2016 $205,564,000 | $161,615,000 $43,949,000 27.2%

 

 

 

 

 

 

 

14. On or about August 15, 2019, after market close, SAEX

issued a press release (the “August 15 Press Release”) announcing,
an SEC investigation into

among other things, “accounting

(i)
matters that arose in 2015-2016;” (ii) that SAEX planned to restate

its previously issued financial statement for the fiscal years

ended December 31, 2015 through 2018 and for the quarters ended

June 30, 2015 through March 31, 2019; and (iii) that the decision
to restate “arose from the Company’s re-evaluation of its
relationship with [ASV] .” At the end of the trading day on August

6
Case 3:20-mj-00459-MMS Document 19-1 Filed 10/09/20 Page 6 of 17
15, 2019, SAEX’s stock price closed at $3.25. On August 16, 2019,
SARX filed a Form 8-K, incorporating the August 15 Press Release,
and SAEX’s stock price dropped to close at $2.22, an approximately
32% decrease from the previous day’s closing price.

HASTINGS Invents a Cover Story and Creates Fictitious Documents
in an Effort to Legitimize the Payments to Global Equipment

15.) In or about August 2019, JEFFREY HASTINGS, the
defendant, along with CC-1, CC-2, and CC-3, met ata hotel in
Toronto, Canada to discuss an investigation being conducted by
SAEX’s outside counsel (“Outside counsel") into the conduct
described in this Indictment. HASTINGS, CC-1, CC-2, and CC-3
discussed what they would tell Outside Counsel about the $12
million that SAEX had paid to Global Equipment. HASTINGS proposed
a cover story, according to which the payments to Global Equipment
would be described as compensation that SAEX was obligated to pay
HASTINGS as consideration for his assignment of a contract to SAEX
in 2011 (the “Contract Assignment”). In truth and in fact, and as
HASTINGS, CC-1, CC-2, and CC-3 well knew, HASTINGS was not due to
receive any compensation from SAEX for the Contract Assignment.

16. In or about August 2019, in an effort to support the
cover story, JEFFREY HASTINGS, the defendant, created and caused
to be created fictitious documents, back-dated to 2011 and 2015,
that purported to show that SAEX agreed to pay HASTINGS a Si2

million “transfer fee” as consideration for the Contract

Case 3:20-mj-00459-MMS Documeht 19-1 Filed 10/09/20 Page 7 of 17
Assignment, and provided, and caused to be provided, such false

and fraudulent documents to Outside Counsel.

 

Statutory Allegations

17. From at least in or about February 2015 through in or
about May 2019, in the Southern District of New York and elsewhere,
JEFFREY HASTINGS, the defendant, and others known and unknown,
including CC-1, CC-2 and cc-3, willfully and fnelnetby combined,
conspired, confederated, and agreed together and with each other
to commit offenses against the United States, namely (a) to commit
securities fraud, in violation of Title 15, United States Code,
Sections 78j(b) and 78ff, and Title 17, Code of Federal
Regulations, Section 240.10b-5; and (b) to make false and
misleading statements of material fact in applications, reports,
and documents required to be filed with the SEC under the
Securities Exchange Act of 1934 and the rules and regulations
thereunder, in violation of Title 15, United States Code, Sections
78m(a) and 78ff, and Title 17, Code of Federal Regulations,

Sections 240.12b-20, 240.13a-1 and 240.13a-13.

8
Case 3:20-mj-00459-MMS Document 19-1 Filed 10/09/20 Page 8 of 17
Objects Of The Conspiracy

 

18. It was a part and an object of the conspiracy that
JEFFREY HASTINGS, the defendant, and others known and unknown,
including CC-1, CC-2, and CC-3, willfully and knowingly, directly
and indirectly, by use of the means and instrumentalities of
interstate commerce, and of the mails, and of the facilities of
national securities exchanges, would and did use and employ, in
connection with the purchase and sale of securities, manipulative
and deceptive devices and contrivances, in violation of Title 17,
Code of Federal Regulations, Section 240.10b-5, by: (a) employing
devices, schemes, and artifices to defraud; (b) making untrue
statements of material facts and omitting to state material facts
necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading; and (c)
engaging in acts, practices, and courses of business which operated
and would operate as a fraud and deceit upon persons, in violation
of Title 15, United States Code, Sections 78j(b) and 78ff.

19. It was a further part and an object of the conspiracy
that JEFFREY HASTINGS, the defendant, and others known and unknown,
including C1, cc-2, and CC-3, willfully and knowingly, would and
did make and cause to be made statements in reports and documents
required to be filed with the SEC under the Securities Exchange
Act of 1934 and the rules and regulations promulgated thereunder,

which statements were false and misleading with respect to material

9
Case 3:20-mj-00459-MMS Document 19-1 Filed 10/09/20 Page 9 of 17
facts, in violation of Title 15, United States Code, Sections
78m(a) and 78ff, and Title 17, Code of Federal Regulations,
Sections 240.12b-20, 240.13a-1 and 240.13b-13.

Overt Acts

20. In furtherance of the conspiracy and to effect the
illegal objects thereof, JEFFREY HASTINGS, the defendant, along
with CC-1, CC-2, and CC-3, committed the following overt acts,
among others, in the Southern District of New York and elsewhere:

a. On or about May 13, 2015, CC-1 sent an email
message, via SAEX’s email servers located outside the state of New
York, to a portfolio manager at a hedge fumd located in New York,
New York, in which CC-1 falsely stated, “At this point there is an
estimated equity infusion into ASV of $7M fips should be more
than sufficient. . . . SAE will not be participating in the
equity.”

b. On or about January 27, 2016, CC-1 sent an email
message, via SARX’ a email servers located outside the state of New
York, to several employees of a financial institution, located in
New York, New York, soliciting that institution’s investment in
ASV. In the email message, CC-1 falsely stated that he had “no
interest or dealings with” a shell company that he had helped to
create that had transferred more than $5 million to ASV in or about

December 2015.

10
Case 3:20-mj-00459-MMS Document 19-1 Filed 10/09/20 Page 10 of 17
a. On or about March 15, 2016, HASTINGS, in his
capacity as Executive Chairman of SAEX, signed SAEX’s Form 10-K
for 2015, which was disseminated to investors, including investors
located in the Southern District of New York, by means of
interstate wires, including the internet, which falsely inflated
SAEX’s 2015 revenue by approximately 33%.

a. on or about August 12, 2016 and on or about November
4, 2016, in connection with SAEX’s filing of its Form 10-Qs for
the periods ending on June 30, 2016 and September 30, 2016,
respectively, HASTINGS, in his capacity as CEO and Chairman of the
Board of SAEX, signed Section 302 Certifications and Section 906
Certifications.

e. On or about March 15, 2017, HASTINGS signed SAEX’s
Form 10-K for 2016, which was disseminated to investors, including
investors located in the Southern District of New York, by means
of interstate wires, including the internet, which falsely
inflated SAEX’s 2016 revenue by approximately 27%.

(Title 18, United States Code, Section 371.)

COUNT TWO
(Securities Fraud)

The Grand Jury further charges:

21. The allegations contained in paragraphs 1 through 16 and
20 of thig Indictment are repeated and realleged as if fully set
forth herein.

11
Case 3:20-mj-00459-MMS Document 19-1 Filed 10/09/20 Page 11 of 17
22. From at least in or about February 2015 through in or
about April 2017, in the Southern District of New York and
elsewhere, JEFFREY HASTINGS, the defendant, willfully and
knowingly, directly and indirectly, by use of the means and
instrumentalities of interstate commerce, and of the mails and of
the facilities of national securities exchanges, used and
employed, in connection with the punsetee and sale of securities,
manipulative and deceptive devices and contrivances, in violation
of Title 17, Code of Federal Regulations, Section 240.10b-5, by:
(a) employing devices, schemes and artifices to defraud; (b) making
untrue statements of material facts and omitting to state hatvesial
facts necessary in order to make the statements made, in light of
the circumstances under which they were made, not misleading; and
(c) engaging in acts, practices and courses of business which
operated and would operate as a fraud and deceit upon persons, to
wit, HASTINGS engaged in a scheme to mislead the shareholders and
bondholders of SAEX and the investing public by fraudulently
inflating SAEX’s reported revenue.

(Title 15, United States Code, Sections 78j(b) & 78ff£; Title

17, Code of Federal Regulations, Section 240.10b-5; Title 18,
United States Code, Section 2.)

12
Case 3:20-mj-00459-MMS Document 19-1 Filed 10/09/20 Page 12 of 17
COUNT THREE
(Conspiracy to Commit Wire Fraud)

The Grand Jury further hexane:

23. The allegations contained in paragraphs 1 through 16 and
20 of this Indictment are repeated and realleged as if fully set
forth herein.

24. From at least in or about February 2015 through in or
about. April 2017, in the Southern District of New York and
elsewhere, JEFFREY HASTINGS, the defendant, and others known and
unknown, including CC-1, CC-2, and CC-3, willfully and knowingly,
combined, conspired, confederated, and agreed together and with
each other to commit wire fraud, in violation of Title 18, United
States Code, Section 1343.

Object Of The Conspiracy

 

25. It was a part and an object of the conspiracy that
JEFFREY HASTINGS, the defendant, and others known and unknown,
including CC-1, CC-2, and CC-3, willfully and knowingly, Resor
devised and intending to devise a scheme and artifice to defraud,
‘and for obtaining money and property by means of false and
fraudulent pretenses, representations, and promises, would and did
transmit and cause to be transmitted by means of wire, radio, and
television communication in interstate and foreign commerce,
writings, signs, signals, pictures, and sounds for the purpose of

executing such scheme and artifice, in violation of Title 18,

13
Case 3:20-mj-00459-MMS Document 19-1 Filed 10/09/20 ‘Page 13 of 17
United States Code, Section 1343, to wit, HASTINGS, and others
known and unknown, including CC-1, CC-2, and CC-3, conspired to
defraud SAEX and its shareholders by misappropriating millions of
dollars of SAEX funds through the use of interstate wires,
including emails and telephone calls to and from New York, New
York, and false and misleading representations.

(Title 18, United States Code, Section 1349.)

COUNT FOUR
(Wire Fraud)

The Grand Jury further charges:

26. The allegations contained in paragraphs 1 through 16 and
20 of this Indictment are repeated and realleged as if fully set
forth herein.

27. From att least in or about February 2015 through in or
about April 2017, in ‘che Southern District of New York and
elsewhere, JEFFREY HASTINGS, the defendant, willfully and
knowingly, having devised and intending to devise a scheme and
artifice to defraud, and for obtaining money and property by means
of false and fraudulent pretenses, representations, and promises,
transmitted and caused to be transmitted by means of wire, radio,
and television communication in interstate and foreign commerce,
writings, signs, signals, pictures, and sounds for the purpose of
executing such scheme and artifice, to wit, HASTINGS and others

known and unknown, through the use of interstate wires, including

14
Case 3:20-mj-00459-MMS Document 19-1 Filed 10/09/20 Page 14 of 17
emails and telephone calls to and from New York, New York, and
false and misleading representations, participated in a scheme to
defraud SAEX and its shareholders by misappropriating millions of
dollars of SAEX funds.
(Title'18, United States Code, Sections 1343 and 2.)
FORFEITURE ALLEGATIONS

28. As a result of committing one or more of the offenses
charged in Counts One through Four of this Indictment, JEFFREY
HASTINGS, the defendant, shall forfeit to the United States,
pursuant to Title 18, United States Code, Section 981(a) (1) (C) and
Title 28, United States Code, Section 2461, all property, real and
personal, that constitutes or is derived from proceeds traceable
to the eacteeien of said offenses, including but not limited to
a sum of money in United States currency representing the amount
of proceeds traceable to the commission of said offenses that the
defendant personally obtained.

Substitute Assets Provision

 

29. If any of the above-described forfeitable property, as
a result of any act or omission by the defendant:
| a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or deposited with,

a third party;

15
Case 3:20-mj-00459-MMS Document 19-1 Filed 10/09/20 Page 15 of 17
a. has been placed beyond the jurisdiction of the
court;

d. has been substantially diminished in value; or

e. has been commingled with other property which
cannot be divided without difficulty;
it is the intent of the United States, pursuant to Title 21, United
States Code, Section 853(p), and Title 28, United States Code
Section 2461, to seek forfeiture of any other property of the
defendant up to the value of the forfeitable property described
above.

(Title 18, United States Code, Section 981 (a) (1) (C);

Title 21, United States Code, Section 853 (p);
Title 28, United States Code, Section 2461.)

he MTA : Audrey Sprtead fev

sanity URY FOREPERSON AUDREY SGRA USS
Acting SeRaus States Attorney

 

16
Case 3:20-mj-00459-MMS Document 19-1 Filed 10/09/20 Page 16 of 17
Form No. USA-33s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
_ V. me
JEFFREY HASTINGS,

Defendant.

 

INDICTMENT
20 Cr.

(Title 15, United States Code, Sections
78} (b) & 78f£; Title 17, Code of Federal
Regulations, Section 240.10b-5; and Title

18, United States Code, Sections 2,
371, 1343 & 1349.)

  

Tae , AUDREY STRAUSS
Forépet on Acting United
\ States Attorney

 

Case 3:20-mj-00459-MMS Document 19-1 Filed 10/09/20 Page 17 of 17
